FILED
                            NOT FOR PUBLICATION                             SEP 06 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


STEVEN ARNOLD ROSE,                              No. 11-55112

              Petitioner - Appellant,            D.C. No. 2:00-cv-02786-PA-CW

  v.
                                                 MEMORANDUM*
CONNIE GIPSON, Warden,

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                       Argued and Submitted August 29, 2013
                               Pasadena, California

Before: O’SCANNLAIN, BEA, and CHRISTEN, Circuit Judges.

       Petitioner Steven Arnold Rose appeals the district court’s denial of his

petition for a writ of habeas corpus, brought pursuant to 28 U.S.C. § 2254. He

argues that the California state court unreasonably applied clearly established




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
federal law by denying his habeas petition, which is based on an ineffective

assistance of counsel claim. See Strickland v. Washington, 466 U.S. 668 (1984).

      The state court reasonably applied federal law in denying Rose’s habeas

petition. Defense counsel’s decision not to call Tom Clemens as a witness did not

prejudice Rose. Introducing Clemens as a witness would have opened the door for

the prosecution to introduce Clemens’ damaging prior statements to law

enforcement, including his statement that Rose threatened to kill Pamela Terrick.

Moreover, any testimony Clemens could have offered to support Rose’s defense

would have been undermined by his failure to explain how Terrick sustained the

kinds of injuries she had when police arrived at the scene. Rose cites Howard v.

Clark, but a central reason we found prejudice in Howard was that the

prosecution’s case-in-chief was not very strong. 608 F.3d 563, 573 (9th Cir.

2010). Even assuming defense counsel was deficient, the prosecution’s case

against Rose was significantly stronger than it was in Howard.

      By Rose’s own admission, his defense at trial was challenging, giving

defense counsel “very little to work with.” Brief for Appellant at 15. He has not

demonstrated “a reasonable probability that, but for counsel’s [alleged]

unprofessional errors, the result of the proceeding would have been different.”

Strickland, 446 U.S. at 694. That is especially so given the “doubly” deferential


                                          2
standard for Strickland claims under AEDPA review. Harrington v. Richter, 131

S. Ct. 770, 788 (2011).

      Having concluded that Rose fails to meet the prejudice prong of Strickland,

as did the California Court of Appeal, we need not discuss the deficient

performance prong. Stanley v. Schriro, 598 F.3d 612, 619 (9th Cir. 2010).

      AFFIRMED.




                                         3